Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 1 of 17 PageID #: 21327




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  WI-LAN INC.,                                                              UNSEALED ON
                                                                            FEBRUARY 19, 20 19
                 Plaintiff,

         V.                                             C.A. No. 15-379-LPS

  SHARP ELECTRONICS CORPORATION,

                 Defendant.


  WI-LAN INC.,

                 Plaintiff,

         V.                                             C.A. No. 15-788-LPS

  VIZIO, INC.,

                 Defendant.


 Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE

 Monte M. Bond, Jeffrey R. Bragalone, Patrick J. Conroy, Terry Saad, and James R. Perkins,
 BRAGALONE CONROY P.C., Dallas, TX

       Attorneys for Wi-Lan Inc.


 Jack B. Blumenfeld and Stephen J. Kraftschik, MORRIS, NICHOLS, ARSHT & TUNNELL
 LLP, Wilmington, DE

 Gianni Cutri and Joel Merkin, KIRKLAND & ELLIS LLP, Chicago, IL

 Michael W. De Vries, KIRKLAND & ELLIS LLP, Los Angeles, CA

 Adam R. Alper and James Beard, KIRKLAND & ELLIS LLP, San Francisco, CA

 Jared Barcenas, KIRKLAND & ELLIS LLP, New York, NY

       Attorneys for Sharp Electronics Corporation.
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 2 of 17 PageID #: 21328




Pilar Gabrielle Kraman, YOUNG, CONAWAY, STARGATT & TAYLOR, LLP, Wilmington,
DE,

Rex Hwang, Stanley M. Gibson, and Jessica Newman, JEFFER MANGELS BUTLER &
MITCHELL LLP, Los Angeles, CA,

       Attorneys for Vizio, Inc.




                                   MEMORANDUM OPINION




 February 14, 2019
 Wilmington, Delaware
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 3 of 17 PageID #: 21329




STARK,      -~-DistrictJ~

       Pending before the Court are Plaintiff Wi-LAN Inc. ' s ("Plaintiff'') Motions for Summary

Judgment of Infringement (C.A. No. 15-379 D.I. 406; C.A. No. 15-788 D.I. 334), Defendants

Sharp Electronics Corporation and Vizio, Inc. ' s (collectively, "Defendants") Motions to Preclude

the Expert Opinions of Craig K. Tanner (C.A. No. 15-379 D.I. 408; C.A. No. 15-788 D.I. 329),

Defendants' Motions to Preclude the Analysis of Rebecca Reed-Arthurs (C.A. No. 15-379 D.I.

410; C.A. No. 15-788 D.I. 330), Defendants' Motions to Preclude the Expert Opinions oflonut

Mirel (C.A. No. 15-379 D.I. 411 ; C.A. No. 15-788 D.I. 331 ), Defendants' Motions to Preclude

the Expert Opinions of David A. Kennedy (C.A. No. 15-379 D.I. 412; C.A. No. 15-788 D.I. 332),

Plaintiffs Motions for Partial Summary Judgment ofNo Invalidity (C.A. No. 15-379 D.I. 414;

C.A. No. 15-788 D.I. 339), Defendants' Motions for Summary Judgment ofNon-Infringement

(C.A. No. 15-379 D.I. 416; C.A. No. 15-788 D.I. 337), and Plaintiffs Motions to Preclude the

Infringement and Validity Expert Reports of Clifford Reader (C.A. No. 15-379 D.I. 419; C.A.

No. 15-788 D.I. 344). The Court heard arguments on these motions on December 19, 2018 and

took all motions under advisement. (See D.l. 471 ("Tr.")) The Court has also considered the

parties' supplemental briefs and letters responding to the Court' s post-hearing questions (C.A.

No. 15-379 D.I. 470; C.A. No. 15-788 D.I. 399). (See C.A. No. 15-379 D.I. 472, 473 , 474, 475,

481 , 482; C.A. No. 15-788 D.I. 401 , 402, 403, 404, 410, 411) 1

I.      BACKGROUND

        While this was initially a three-patent case, only one patent remains asserted in this



        1
         Further docket citations will be made to the C.A. No. 15-379 docket, but apply equally to
 corresponding filings in the C.A. No. 15-788 action, unless specified otherwise.

                                                  1
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 4 of 17 PageID #: 21330



action: U.S. Patent No . 6,359,654 (the "'654 patent"). Plaintiff alleges that Defendants each

infringe claims 1, 4, and 9 of the '654 patent, which are methods of displaying interlaced video

data on non-interlaced monitors. The claimed methods require four steps: "capturing" two fields

into buffers, "scaling" the fields, "adjusting" one of the fields, and "displaying" the two fields

sequentially on a non-interlaced monitor. ('654 patent, els. 1, 4, 9)

II.    LEGAL ST AND ARDS

       Under Rule 56(a) of the Federal Rules of Civil Procedure, "[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law." The moving party bears the burden of

demonstrating the absence of a genuine issue of material fact. See Matsushita Elec. Indus. Co. ,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986). An assertion that a fact cannot be- or,

alternatively, is - genuinely disputed must be supported either by "citing to particular parts of

materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials," or by "showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact. " Fed. R. Civ. P. 56(c)(l)(A) & (B). If the

moving party has carried its burden, the nonmovant must then "come forward with specific facts

showing that there is a genuine issue for trial." Matsushita, 475 U.S. at 587 (internal quotation

marks omitted). The Court will "draw all reasonable inferences in favor of the nonmoving party,

and it may not make credibility determinations or weigh the evidence." Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).


                                                  2
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 5 of 17 PageID #: 21331




       To defeat a motion for summary judgment, the nonmoving party must "do more than

simply show that there is some metaphysical doubt as to the material facts ." Matsushita, 475

U.S . at 586; see also Podobnik v. US. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (stating

party opposing summary judgment "must present more than just bare assertions, conclusory

allegations or suspicions to show the existence of a genuine issue") (internal quotation marks

omitted). The "mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment;" a factual dispute is genuine

only where "the evidence is such that a reasonable jury could return a verdict for the nonmoving

party." Anderson v. Liberty Lobby, Inc. , 477 U.S . 242, 247-48 (1986). "If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted." Id. at 249-50

(internal citations omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (stating

entry of summary judgment is mandated "against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party's case, and on which that party will

bear the burden of proof at trial"). Thus, the "mere existence of a scintilla of evidence" in

support of the nonmoving party' s position is insufficient to defeat a motion for summary

judgment; there must be "evidence on which the jury could reasonably find" for the nonmoving

party. Anderson, 477 U.S . at 252.

III.   DISCUSSION

       The parties filed cross-motions for summary judgment regarding infringement of the ' 654

patent. 2 (See D .I. 406, 416) Plaintiff's case presents two theories of infringement against two



       2
       The parties' Daubert motions do not impact the Court' s analysis of the parties' cross-
motions regarding infringement, so the Court need not first decide the Daubert motions.

                                                  3
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 6 of 17 PageID #: 21332




sets of accused products. Plaintiffs first theory of infringement, asserted against a substantial

majority of the accused products, is that Defendants directly infringe by selling televisions that

automatically perform each step of the claimed methods. This theory of infringement is based on

the Federal Circuit's decision in SiRF Technology, Inc. v. International Trade Commission, 601

F.3d 1319 (Fed. Cir. 2010). For the remaining accused products, Plaintiff asserts that Defendants

directly infringe by testing those televisions in the United States in a manner that practices the

claimed methods .

       Plaintiffs evidence of infringement includes (and essentially depends on) two sets of

declarations from the companies that manufacture for Defendants the System-on-Chips (" SoCs")

which house the accused functionality (the "SoC declarations"). Plaintiffs other principal

evidence of infringement is Register Transfer Level ("RTL") source code that provides the

blueprint to manufacture the hardware of the SoCs. As Plaintiff cannot prove infringement

without the source code, the Court will first consider the admissibility of the source code and the

SoC declarations.

       For purposes of this Opinion, the Court will assume that every limitation of the asserted

claims is met by the accused products. 3 Under that assumption, it is undisputed that the accused

products themselves perform every step of the asserted claims. (See, e.g. , D.I. 407 at 1; D.I. 447

at 17-18)




       3
        The Court recognizes that the parties dispute whether each limitation of the asserted
claims is met by the accused products. Indeed, both parties moved for summary judgment on
precisely whether or not certain limitations are met. As a result of the Court' s conclusions in this
Opinion, it need not rule on those portions of the parties ' motions.

                                                  4
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 7 of 17 PageID #: 21333




        A.      Admissibility of Source Code and SoC Declarations

        Given the nature of the alleged infringement, and Defendants' relationship to the asserted

patented methods, Plaintiff has "been on notice since the very beginning of the case that [it was]

 going to need source code from third parties." (D .I. 182 at 25; see also D .I. 91 at 3 3) That is, in

 order to meet its burden to prove infringement, Plaintiff has known that it would need to obtain

 source code from MediaTek, MStar, and Sigma (the " SoC manufacturers")- those third parties

manufacture the SoCs that are accused of containing the infringing functionality in this case.

 (See D.I. 91 at 33; D.I. 182 at 25-26) When Plaintiff approached the SoC manufacturers, they

 did not easily and voluntarily produce their proprietary code. For example, in April 2017,

 MediaTek's counsel told Plaintiffs counsel that "MediaTek Inc. is not going to voluntarily

 produce each version of code that has existed for 15 chips over almost 8 years." (D.I. 423 Ex. 50

 at 2; see also id. at 3 ("MediaTek Inc. does not have a single person, or even multiple people,

 who could state under oath that there are no ' material differences' for 15 chips over almost 8

 years. ")) The following month, Plaintiff sued the SoC manufacturers in this Court for patent

 infringement. (See D.I. 418 at 13) Shortly thereafter, Plaintiff entered into termination

 agreements with the SoC manufacturers which provided that the SoC manufacturers would

 produce source code and the lawsuits against them would be dismissed without prejudice. (See

 D.I. 445 at 30; D.I. 446 Exs. 16-17) Ultimately, the SoC manufacturers produced a single

 version of RTL source code with accompanying declarations stating that the code produced

 provides the implementation of the deinterlacing process for digital video data in a specified list




                                                    5
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 8 of 17 PageID #: 21334




of chips, adding that there are "no material differences" 4 between the version of code produced

and any versions used since 2009. (See D.I. 446 Exs. 9-14) Following this production,

Defendants obtained a second set of SoC declarations in which the same declarants describe the

circuitry and operation of the SoCs at issue. (See D.I. 418 at 27-28) Neither party has deposed

any of the declarants. (See id. at 27) At the recent hearing, the parties told the Court that none of

the declarants will appear at trial. (See Tr. at 43-44)

        Plaintiff argues that the source code and the first set of SoC declarations are admissible,

citing several grounds for admissibility. The Court addresses, and rejects, each in turn. 5

        First, Plaintiff argues that the source code and SoC declarations are admissible as records

of a regularly conducted business activity under Federal Rule of Evidence 803(6). (See D.I. 472

 at 1-3; D.I. 474 at 1-2) Rule 803(6) provides that a business record is not excluded as hearsay if

"(A) the record was made at or near the time by . .. someone with knowledge; (B) the record was

kept in the course of a regularly conducted activity of a business ... ; (C) making the record was

 a regular practice of that activity; (D) all these conditions are shown ... by a certification that

 complies with Rule 902(11) or (12) .. . ; and (E) the opponent does not show that the source of

 information or the method of circumstances of preparation indicate a lack of trustworthiness." A

 business record is self-authenticating under Rule 902(11) as long as the requirements of Rule


        4
         As almost all of the declarations that Plaintiff relies on predate the Court' s issuance of its
 claim construction order (see Tr. at 46), the Court struggles to understand how the declarants
 could know whether distinctions among versions of the source code are "material" in a manner
 pertinent to this case. Plaintiffs counsel admitted at the hearing "clearly, there have been
 revisions to the source code." (Id. at 43)
        5
         Defendants' position is that none of the SoC declarations should be admitted, but if the
 Court finds that the first set is admissible then the second set of SoC declarations should also be
 admitted for completeness. (See D.I. 418 at 27; D.I. 473 at 5 n.3)

                                                    6
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 9 of 17 PageID #: 21335




803(6)(A)-(C) are shown by a certification of a qualifying person and the adverse party had

reasonable notice of the record and certification. See Fed. R. Evid. 803(6)(D) & 902(11).

       The SoC declarations, which Plaintiff contends are the Rule 902(11) certifications for the

source code, state that the declarant either is familiar with or has personal knowledge of the

contents and functionality of the code and that the declarant understands that the code is

maintained as a business record in the ordinary course of the company' s business. (See D.I. 446

Exs. 9-14) However, as Defendants argue, the SoC declarations fail to demonstrate that the

source code meets the requirements of Rule 803(6). The SoC declarations merely provide

conclusory statements that the code is a business record without providing any factual basis for

those statements, let alone addressing the three requirements of 803(6).

       Mere "boilerplate recitation of the requirements under 803(6) fails to provide sufficient

detail necessary to authenticate the exhibits or satisfy the requirements of Rule 803(6)."

JPMorgan Chase Bank, N A. v. AME Fin. Corp. , 2009 WL 10668518, at *3 (N.D. Ga. Sept. 25 ,

2009). In JPMorgan , the declarant attested that she is an employee of a particular office of the

plaintiff, "that she has personal knowledge of Plaintiff's practice of maintaining these records;

that these records were created or received by Plaintiff in its regularly conducted business

activity; and that they were retained by Plaintiff in its file on Defendant in the course of its

regular practice for making and keeping such records ." Id. The Court determined that such

statements were too vague to meet the requirements of the Rule because the declarant failed to

show her "familiarity with the creation and maintenance of these records" and failed to describe

"any details about Plaintiffs record-keeping procedures." Id. Here, the SoC declarations

provide even less information regarding the SoC manufacturers' creation and maintenance of the


                                                   7
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 10 of 17 PageID #: 21336




 source code and, therefore, are not adequate Rule 902(11) certifications.

        Moreover, Plaintiff cannot satisfy the fifth requirement of Rule 803(6). Defendants have

 demonstrated a lack of trustworthiness in the materials; the source code contains inconsistent

 dates in the metadata, copyright, and revision histories6 as well as added commentary on the

 printed excerpts. (See D.I. 456 at 4-5 ; D.I. 473 at 7-8) Plaintiff also failed to obtain change logs,

 file comparisons, or other evidence of code revisions that might clear up the inconsistencies in

 the code. (See D.I. 456 at 5) The circumstances surrounding the production, including the fact

 that the SoC manufacturers originally claimed that they could not produce one version of source

 code for all SoCs at issue in the case, raises further concern as to the credibility of both the

 source code and the SoC declarations seeking to authenticate the code. Accordingly, the source

 code is not admissible under Rule 803(6).

        The SoC declarations, too, are not admissible under Rule 803(6) because they were

 prepared for purposes of litigation, nor in the ordinary course of business, and, further, do not

 contain much indicia of trustworthiness. (Se e D.I. 473 at 2-3 ; see also United States v. Casoni,

 950 F.2d 893 , 912 (3d Cir. 1991) (finding document not to be business record where it was "a

 tool of controversy, not a routine record of fact"); Sommerfield v. City of Chicago, 254 F.R.D.

 317, 323 (N.D. Ill. 2008) (noting "guarantors ofreliability," such as employee ' s "strong motive

 to be accurate," are absent "when a document is created for a particular use that lies outside the

 business ' s usual operations - especially when that use involves litigation"))

        Plaintiffs second asserted basis for admissibility of the source code is that it may be



        6
         For example, the 2017 source code has a copyright date of 2006, a last modified date of
 2010, and many undated revisions in the revision history. (See D.I. 473 at 7)

                                                    8
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 11 of 17 PageID #: 21337




 authenticated under Rules 901(b)(l) and 901(b)(4). However, Rule 901(b)(l), which permits

 authentication via testimony, is not met because the SoC declarations are not trustworthy and

 neither the declarants nor anyone else with knowledge of the source code has been deposed or

 will be coming to trial. (See Tr. at 43-44) While Rule 901(b)(4) allows evidence to be

 authenticated by distinctive characteristics, such as the "appearance, contents, substance, internal

 patterns ... taken together with all the circumstances," this provision is not satisfied here - even

 if the source code is distinctive - given the highly dubious circumstances surrounding the

 production and the lack of indicia of trustworthiness in the source code. Furthermore, even if the

 source code could be authenticated, it does not necessarily follow that the source code would also

 be admissible. See, e.g. , Acceleration Bay LLC v. Activision Blizzard Inc., 2018 WL 5045186, at

 *3 (D. Del. Oct. 17, 2018) ("Evidence that is properly authenticated may nonetheless be

 inadmissible hearsay."). Accordingly, the Court concludes that the source code and SoC

 declarations are not admissible under Rules 901(b)(l) or 901(b)(4).

        Plaintiff next argues that the source code is admissible under Federal Rule of Evidence

 807(a)(3), because the SoC declarations are "more probative on the point for which [they are]

 offered than any other evidence that the proponent can obtain through reasonable efforts." (See

 D.I. 472 at 5 n.6) However, "equivalent circumstantial guarantees of trustworthiness" is also a

 prerequisite under Rule 807 and, as already explained, the source code and declarations lack such

 characteristics. Fed. R. Evid. 807(a)(l).

        Plaintiff additionally argues that, pursuant to Rule 703 , its experts may reasonably rely on

 the source code in forming their opinions and may also disclose the contents of the source code

 to the jury because "their probative value in helping the jury evaluate the opinion substantially


                                                   9
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 12 of 17 PageID #: 21338




 outweighs their prejudicial effect." (See D.I. 472 at 5-6) Plaintiffs interpretation ofthis

 provision lacks merit. Rule 703 allows an expert to rely on his or her own experiences,

 statements made by others, and data presented by others even when that evidence on which the

 expert has relied would itself be admissible only if it was authenticated. See Fed. R. Evid. 703 ,

 advisory committee' s note on proposed rules. The Rule was not intended to create a "backdoor"

 to allow the admission into evidence of otherwise inadmissible declarations and other materials

 simply because they might assist the jury' s evaluation of an expert's opinions.

        Plaintiff also argues that the SoC declarations are admissible under Rule 801 (d)(2)(B) as

 statements offered against Defendants that Defendants have "adopted or believed to be true." In

 particular, Plaintiff insists that since Defendants submitted their own SoC declarations and relied

 on them in support of their motions for summary judgment and expert reports, "the statements of

 authenticity and admissibility in those declarations that mirror the statements in Wi-LAN's SoC

 Declarations are not hearsay," because "Defendants have adopted these statements as true and

 therefore are precluded from now claiming them to be hearsay. " (D.I. 472 at 2) This contention

 is, in the apt characterization of Defendants, "wildly inaccurate." (D.I. 475 at 1) Defendants'

 primary- and vehement- position has always been that all of the SoC declarations are

 inadmissible; 7 any reliance on them in Defendants' papers has been argued in the alternative, in

 case the Court were to find them to be admissible.



        7
         See D.I. 332 at 2 (June 22, 2018 letter arguing declarations cannot substitute for trial
 testimony); D.I. 342 at 1-2 (July 2, 2018 letter arguing declarations are inadmissible); D.I. 418 at
 2 (arguing in opening summary judgment brief that declarations are "wildly unreliable and
 inadmissible"); D.I. 456 at 1 (arguing in reply summary judgment brief declarations are
 "inadmissible hearsay"); D.I. 473 at 5 n.2 ("Defendants do not believe either set of SoC
 declarations should be admitted into evidence.").

                                                  10
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 13 of 17 PageID #: 21339




        Finally, and most recently, Plaintiff requests that, should the Court finds the source code

 and SoC declarations inadmissible, it be given a further opportunity to cure any defects, citing

 Federal Rule of Civil Procedure 56(c)(2) as support. (See D.I. 474 at 2-3; D.I. 482 at 1) Rule

 56( c)(2) allows a party to object to material cited in a summary judgment motion if it cannot be

 presented in a form that would be admissible in evidence. "The objection functions much as an

 objection at trial." Fed. R. Civ. P. 56, committee notes on 2010 amendment. If the inadmissible

 evidence cannot be converted into admissible form, it must be excluded.

        Rule 56(c)(2) does not help Plaintiff here. Plaintiff has had ample time and opportunities

 over years of litigation to obtain evidence of infringement from the SoC manufacturers. As but

 one example, as long ago as September 2017 the Court stated there was already at that time "a

 really strong case" to deny Plaintiff another opportunity to obtain source code from third parties,

 as the issue had been litigated since early 2016. (D.I. 182 at 25-26) (Sept. 11 , 2017 Transcript)

 This has now been an issue for approximately three years - and trial is now just two months

 away. There is simply no reason to provide Plaintiff still another opportunity to fix its

 evidentiary deficiencies (even assuming Plaintiff could, somehow, do so).

        Thus, the Court concludes that the source code and SoC declarations are inadmissible.

 They will be excluded from trial. 8 Accordingly, the Court grants Defendants' objection to the

 evidence and excludes them from the record on which it must base its summary judgment

 determination. See Fed. R. Civ. P. 56(c)(2).



        8
          Given the Court' s conclusions, it is unnecessary for the Court to evaluate Defendants'
 additional argument that the 2017 version of source code - which post-dates the expiration of the
 '654 patent and post-dates the period relevant to infringement, which begins in 2009 - is
 irrelevant. (See D.I. 418 at 6-10)

                                                  11
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 14 of 17 PageID #: 21340




        Without source code from the SoC manufacturers, no reasonable juror could find that

 Defendants' accused televisions practice the limitations of the asserted claims. Therefore,

 Plaintiff cannot prove that Defendants directly infringe the ' 654 patent through sales or testing.

 It follows, then, that the Court must grant Defendants' motions for summary judgment of non-

 infringement and deny Plaintiff's motions for summary judgment of infringement.

        B.      Direct Infringement Through Sales Under SiRF

        Defendants present an alternative basis on which the Court may - and is - also granting

 summary judgment of non-infringement. "A method claim is directly infringed when someone

 practices every step of the patented method." Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201 ,

 1219 (Fed. Cir. 2014). Direct infringement may also be present when certain steps are performed

 by the accused product so long as that performance is controlled by the accused infringer. See

 SiRF, 601 F.3d at 1329. Plaintiffs contention that this latter theory of direct infringement can be

 found on the present record is unavailing.

        In SiRF, the defendant developed, manufactured, and sold GPS chips to customers who

 incorporated the chips into end-user GPS devices. See id. at 1323. That defendant also provided

 data generated from its own servers to the end-user GPS devices. See id. at 1324. The defendant

 designed and built the technology such that when the GPS device was activated by the end-user,

 the defendant's servers, software, and chips automatically performed the method steps. See id. at

 1331. Under these circumstances, the Federal Circuit found that the defendant directly infringed

 the patent-in-suit, because the defendant controlled the equipment that automatically performed

 the claimed method.

        The Federal Circuit has explained that its "decision in SiRF did not create direct


                                                  12
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 15 of 17 PageID #: 21341




 infringement liability whenever an alleged infringer sells a product that is capable of executing

 the infringing method." Ericsson, 773 F.3d at 1221. In fact, the Federal Circuit has never "found

 direct infringement of a method claim by sales of an end user product which performs the entire

 method." Id. at 1222.

        Here, it is undisputed that no person or entity performs any steps of the asserted method

 claims; rather, it is the accused products themselves that perform every step of the claims. (See,

 e.g., D.I. 407 at 1-3 ; D.I. 447 at 17-18) SiRF, then, is inapplicable. No reasonable juror could

 find on the present record that Defendants control the performance (automatically or not) of the

 claimed method. See Ericsson, 773 F.3d at 1221-22.

        Plaintiff argues that Defendants directly infringe because they "control all aspects of the

 hardware within the accused televisions, including the [SoCs] and display modules." (D.I. 407 at

 2) In fact, as any reasonable factfinder would have to conclude, if anyone actually controls the

 performance of the steps of the method it is not Defendants but the SoC manufacturers, because

 the SOC manufacturers design and implement the allegedly infringing deinterlacing

 functionality, which is protected by confidential and proprietary source code to which Defendants

 do not even have access. (See D .I. 44 7 at 19) While Defendants incorporate the So Cs into their

 televisions, there is no evidence that Defendants assert any control over the precise functionality

 of those chips. Further, unlike in SiRF, where the defendant physically possessed and controlled

 the servers at the time of performance of the method, Defendants here have no control over

 performance of the method after they sell their televisions to end users. As "there are no steps

 automatically performed by equipment controlled by [Defendants] ," SiRF does not apply.

 Ericsson, 773 F.3d at 1222; see also Adaptix, Inc. v. Apple, Inc., 78 F. Supp. 3d 952, 957 (N.D.


                                                  13
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 16 of 17 PageID #: 21342




 Cal. 2015) (noting SiRF does not apply when defendant does not "perform or control any claim

 step"). 9 Accordingly, Defendants are not direct infringers.

        Plaintiff argues that having no direct infringer "provides an unjust and prejudicial

 exemption for Defendants' infringement" and that "SiRF serves the purpose of foreclosing such

 unintended results." (D.I. 472 at 9) The Court is not persuaded that there must be a direct

 infringer in this case. 10 While it seems likely that if the '654 patent claimed systems, rather than

 methods, Defendants would be direct infringers, the patentee here chose (for whatever reason) to

 claim methods. If no one performs (or controls the performance of) the claimed methods (as is

 the case here), then it may be that those methods cannot be infringed by anyone.

        Thus, again, the Court will grant Defendants' motions for summary judgment of non-

 infringement and deny Plaintiffs motions for summary judgment of infringement.

        C.      Direct Infringement By Testing

        Plaintiff also contends that a reasonable jury could find infringement for a small portion

 of the accused products based on Defendants' testing of those products in a way that practices the

 claimed methods. Defendants counter that Plaintiff has failed to identify evidence sufficient to



        9
         Plaintiff s reliance on Vehicle IP, LLC v. AT&T Mobility LLC, 227 F. Supp. 3d 319 (D.
 Del. 2016), is misplaced. There, unlike here, the claimed steps were performed by both the
 products and the defendants.
         10
           Defendants' customers who purchase the accused televisions also do not control any
 steps of the asserted methods. Even though they may choose to use their televisions in either an
 infringing or non-infringing manner (by using input sources that broadcast either interlaced or
 progressive signals, respectively), turning the television on, changing the channel, or changing
 the input is not part of the claimed methods. As such, Defendants' customers neither perform
 nor control any steps of the claims and are not direct infringers. See SiRF, 601 F .3d at 1331
 (refusing to read limitations, such as "activating" device, into claims); see also D.I. 407 at 3; D.I.
 445 at 4-6.

                                                   14
Case 1:15-cv-00379-LPS Document 487 Filed 02/14/19 Page 17 of 17 PageID #: 21343




 prove by a preponderance of the evidence that Defendants performed tests that practiced the

 claimed methods in the United States. (See D.I. 418 at 31-37)

        Even assuming that a reasonable factfinder could find that Defendants have performed

 tests practicing the claimed methods in the United States, this evidence could not support a

 finding of direct infringement. This is because just as Defendants ' end user customers are not

 direct infringers (see supra n.10), so, too, Defendants are not direct infringers by virtue of those

 occasions on which they plug in and turn on the accused televisions and obtain an interlaced

 signal. Additionally, Defendants have no control over the functionality in the SoCs installed in

 their televisions. Accordingly, those performing the testing on the accused products do not

 directly infringe the asserted claims.

 IV.    CONCLUSION

        For the foregoing reasons, Plaintiff's motions for summary judgment of infringement will

 be denied and Defendants ' motions for summary judgment of non-infringement will be granted.

 The Court will confer with the parties before determining whether it must resolve any or all of

 the remaining motions or any other issues. 11 An appropriate order follows.




         11
           The Court understands that, as a result of the accompanying Order, the only remaining
 claim in this lawsuit is Defendants ' counterclaim for declaratory judgment of invalidity of the
 ' 654 patent. (See D.I. 472 at 10; D.I. 473 at 9) The parties will be ordered to meet and confer
 and advise the Court as to whether this understanding is correct.

                                                  15
